Case 19-20614          Doc 5      Filed 04/18/19          Entered 04/18/19 13:04:49               Page 1 of 1

                     IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION


                                                    )
 In re                                              )     Chapter 13
                                                    )
 MARGARET VALENTIN and                              )     Case No. 19-20614
 BIENVENIDO MORALES,                                )
 Debtor(s)                                          )     BANKRUPTCY JUDGE
                                                    )     JAMES J TANCREDI




                   REQUEST OF PRA RECEIVABLES MANAGEMENT, LLC
             FOR SERVICE OF NOTICES PURSUANT TO FED. R. BANKR. P. 2002(g)

 PLEASE TAKE NOTICE that PRA Receivables Management, LLC, as authorized agent for Synchrony

 Bank (Walmart MC [Last four digit of account:9667]), a creditor in the above-captioned chapter 13 case,

 requests, pursuant to Rules 2002 and 9007 of the Federal Rules of Bankruptcy Procedure (the Bankruptcy

 Rules) and sections 102(1), 342 and 1109(b) of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq.

 (as amended, the Bankruptcy Code), that all notices given or required to be given and all papers served or

 required to be served in this case be also given to and served, whether electronically or otherwise, on:


             Synchrony Bank
             c/o PRA Receivables Management, LLC
             PO Box 41021
             Norfolk, VA 23541
             Telephone: (877)885-5919
             Facsimile: (757) 351-3257
             E-mail: claims@recoverycorp.com


 Dated: Norfolk, Virginia
 April 18, 2019
                                                        By: /s/ Valerie Smith
                                                        Valerie Smith
                                                        c/o PRA Receivables Management, LLC
                                                        Senior Manager
                                                        PO Box 41021
                                                        Norfolk, VA 23541
                                                        (877)885-5919

 Assignee Creditor: Walmart MC [Last four digit of account:9667]
